Appeal from a judgment of the Supreme Court, Onondaga County (Martha Walsh Hood, A.J.), entered May 31, 2006 in a divorce action. The judgment, inter alia, distributed the marital assets.
*1302It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Plaintiff contends in this divorce action that Supreme Court abused its discretion in directing, inter alia, that a parcel of property owned by the parties be listed for sale at the assessed value or at another value agreed upon by the parties, and the proceeds divided. We reject that contention. “It is well established that ‘[e] quit able distribution presents issues of fact to be resolved by the trial court, and its judgment should be upheld absent an abuse of discretion’ ” (Prasinos v Prasinos, 283 AD2d 913, 913 [2001]). Plaintiff failed to present reliable evidence of a different value for the property and, “[a]bsent some evidence that the [list price set by the court] is unreasonable or other credible evidence showing [that] a different [list price is warranted], it should not be disturbed” (Harmon v Harmon, 173 AD2d 98, 107 [1992]). Also contrary to plaintiffs contention, the court did not abuse its discretion in further directing that the list price be reduced incrementally until the property is sold.
We have considered plaintiff’s remaining contentions and conclude that they are without merit. Present—Hurlbutt, J.P., Martoche, Smith, Fahey and Green, JJ.